PER CURIAM. We construe the petition for writ of certiorari in case number 2D17-1193, which seeks review of the Desoto County Circuit Court’s “Order Denying Petition for Writ of Habeas Corpus and Denying Motion for Appointment of Counsel,” as a summary appeal pursuant to Florida Rule of Appellate Procedure 9.141(b)(2), see Fla. R. App. P. 9.040(c); cf. Fla. R. App. P. 9.030(b)(2), and we dismiss as duplicative of the summary appeal of the same order in case number 2D17-1137. Dismissed. SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.